         Case 1:20-cr-00314-GHW Document 33 Filed 08/31/20 Page 1 of 4
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
t                                                  Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                    August 31, 2020

BY ECF and EMAIL
Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


              Re:     United States v. Ethan Phelan Melzer, 20 Cr. 314 (GHW)


Dear Judge Woods:

        The Government respectfully submits this letter to ask that the Court exclude time
through the date of the conference now scheduled for September 9, 2020, at 9:00 a.m. As the
Court is aware, due to a scheduling conflict, the conference in this case was rescheduled from
August 31, 2020 to September 9, 2020, which was the closest date available to accommodate the
remote teleconference technology requested by counsel for the defendant. This continuance, and
the exclusion of time requested, serve the ends of justice by accommodating the remote
conferencing technology requested by the defendant, and to further allow the defendant to
continue to receive and review discovery and consider the need for any potential pretrial
motions. The Government therefore respectfully requests that time under the Speedy Trial Act be
excluded through September 9, 2020, at 9:00 a.m. Counsel for the defendant has consented to
this request.

       Per the Court’s individual rules, the Government is submitting a proposed Order as to the
exclusion of time under the Speedy Trial Act in Adobe PDF format on ECF, attached as Exhibit
A, and in Microsoft Word format by email.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney

                                            By:                                            l
                                                    Samuel Adelsberg / Matthew Hellman
                                                            / Sidhardha Kamaraju
                                                    Assistant United States Attorneys
                                                    Tel: (212) 637-2494/2278/6523
Case 1:20-cr-00314-GHW Document 33 Filed 08/31/20 Page 2 of 4




           EXHIBIT A
           Case 1:20-cr-00314-GHW Document 33 Filed 08/31/20 Page 3 of 4
                                                                               Revised: March 13, 2017


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- X
                                                                  :
                                                                  :
UNITED STATES OF AMERICA,                                         :
                                                                  :   1:20-cr-314-GHW
                                                                  :
                              –v–                                 :          ORDER
                                                                  :
                                                                  :
ETHAN PHELAN MELZER,                                              :
        a/k/a “Etil Reggad,”                                      :
                                                                  :
                                                   Defendant. :
                                                                  :
----------------------------------------------------------------- X


GREGORY H. WOODS, United States District Judge:
                   Upon the application of the United States of America, by and through AUDREY

STRAUSS, Acting United States Attorney for the Southern District of New York, SAMUEL

ADELSBERG, MATTHEW HELLMAN, and SIDHARDHA KAMARAJU, Assistant United

States Attorneys, of counsel, and with the consent of ETHAN PHELAN MELZER, a/k/a “Etil

Reggad,” by and through his attorneys, JENNIFER WILLIS, ESQ., and JONATHAN

MARVINNY, ESQ., this Court ordered on August 31, 2020 that the conference in this case

scheduled for August 31, 2020 be rescheduled to occur on September 9, 2020 at 9:00 a.m.

                   The Court finds that the ends of justice served by granting a continuance outweigh

the best interest of the public and the defendant in a speedy trial because it will permit the

conference to be conducted as a video/teleconference as requested by the defendant, and to allow

the defendant and his counsel to continue to receive and review discovery, and consider the need

for any potential pretrial motions. Accordingly, it is ORDERED that the time from August 31,

2020 through September 9, 2020 is hereby excluded
         Case 1:20-cr-00314-GHW Document 33 Filed 08/31/20 Page 4 of 4



under the Speedy Trial Act, 18 U.S.C. ' 3161(h)(7)(A).

       SO ORDERED.

Dated:
New York, New York
                                                         GREGORY H. WOODS
                                                         United States District Judge




                                                 2
